Appeal by defendant from a judgment entered upon a verdict in favor of the plaintiff in an action to recover the reasonable value of legal services rendered by plaintiff to defendant. Judgment reversed on the facts and a new * trial granted, .costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $6,000, without interest, the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. We are of opinion that the sum of $6,000 is the reasonable value of plaintiff’s services. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.